Citation Nr: 18100279
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-30 580
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for dry eye syndrome is granted.
FINDING OF FACT
The probative, competent evidence demonstrates that the Veterans chronic dry eye syndrome had onset during service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for chronic dry eye syndrome have been satisfied.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from October 1984 to August 2010.
The Board of Veterans Appeals (Board) notes that the issue of entitlement to service connection for right ear hearing loss was also certified to the Board; however, review of the record reveals that the Veteran did not perfect an appeal as to this issue.  Accordingly, it is not currently for appellate consideration.
 
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The Veteran asserts that her chronic dry eye syndrome had onset in service. The record reflects a diagnosis of dry eye syndrome during service as well as during the pendency of the appeal.  
Weighing the evidence, the Board finds that the evidence demonstrates that the Veterans current dry eye syndrome had onset in service.  The Veterans service treatment records reflect reports of the same type of symptoms that were then and are now attributed to the dry eye syndrome diagnosis.  Furthermore, the Veteran has consistently and credibly asserted that her symptoms began in service, and she is competent to give evidence that she experienced the same symptoms during service as she does now.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Given the lack of negative evidence to the contrary, the documented in-service complaints and diagnosis, and the fact that a veterans lay statements may be sufficient evidence in any claim for service connection, the Board finds the evidence weighs in favor of a finding that dry eye syndrome had onset during the Veterans active duty service.  See 38 C.F.R. § 3.303(a) (Each disabling condition shown by a veterans service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence.); 38 U.S.C. § 1154(a) (2012) (requiring the Department of Veterans Affairs to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  


Accordingly, service connection for chronic dry eye syndrome is granted.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

